Case 2:17-cr-20053-SJM-MKM ECF No. 344, PageID.2189 Filed 06/19/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 UNITED STATES OF AMERICA,
                                               Case No. 2:17-cr-20053-05
             Plaintiff,
                                               HONORABLE STEPHEN J. MURPHY, III
 v.

 D-5 KAYLOR BROWN,

             Defendant.
                                       /

               ORDER DENYING DEFENDANT'S MOTION
          FOR IMMEDIATE RELEASE TO HOME CONFINEMENT
      PURSUANT TO 18 U.S.C. § 3582(c)(1)(A) AND THE CARES ACT [333]

       On June 5, 2020, Defendant Kaylor Brown filed a motion for release pursuant

to the First Step Act's compassionate release provision, 18 U.S.C. § 3582, and the

CARES Act. ECF 333. Defendant represented that he is particularly susceptible to

COVID-19 because he is African-American. Id. at 1984. The Court is aware of the

extent of the current COVID-19 pandemic and its toll throughout the nation,

particularly on minority populations, but it cannot release Defendant because: (1) it

does not have the authority to modify Defendant's sentence under the CARES Act,

and (2) Defendant did not meet the administrative exhaustion requirements to be

eligible for compassionate release.

       First, the Court cannot resentence Defendant to home confinement under the

CARES Act. "[T]here is no inherent authority for a district court to modify an

otherwise valid sentence." United States v. Washington, 584 F.3d 693, 700 (6th Cir.

2009). And it is well established that "under the CARES Act, the authority to transfer



                                           1
Case 2:17-cr-20053-SJM-MKM ECF No. 344, PageID.2190 Filed 06/19/20 Page 2 of 3




a prisoner to home confinement remains squarely allocated to the" Bureau of Prisons

("BOP"). United States v. Oliver, No. 2:17-cr-20489, 2020 WL 2768852, at *3 (E.D.

Mich. May 28, 2020) (collecting cases) (internal quotations omitted). The Court

therefore has no authority under the CARES Act to release Defendant to home

confinement, and to the extent his motion requested such relief, it will be denied.

      Unlike the CARES Act, however, the compassionate relief provision of the First

Step Act does permit the Court to modify Defendant's sentence. But the Court may

only modify a sentence if Defendant: (1) exhausted all his administrative remedies,

or (2) requested that the BOP bring a motion on his behalf and the BOP failed to act

on his request for at least thirty days. 18 U.S.C. § 3582(c)(1)(A). The exhaustion

requirement is a "mandatory condition" and Defendant must "'fully exhaust[] all

administrative rights to appeal' with the prison or wait 30 days after his first request

to the prison." United States v. Alam, No. 20-1298, 2020 WL 2845694, at *2 (6th Cir.

June 2, 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)) (alterations in original). Here,

Defendant made no requests to the BOP and therefore failed to exhaust his

administrative remedies. Instead, he argued that the Court should ignore the

administrative remedy requirement of the First Step Act. ECF 333, PgID 1986–89;

see also ECF 339, PgID 2173. But ignoring the exhaustion requirement, as Defendant

suggests, would directly contradict Sixth Circuit precedent that "a court may not

grant relief without complying with the exhaustion requirement" in the First Step

Act. See Alam, 2020 WL 2845694, at *3 (quotation omitted). The Court will therefore




                                           2
Case 2:17-cr-20053-SJM-MKM ECF No. 344, PageID.2191 Filed 06/19/20 Page 3 of 3




deny Defendant's motion without prejudice. He may refile his motion after he has

exhausted his administrative remedies.

      WHEREFORE, it is hereby ORDERED that Defendant's motion for

immediate release to home confinement pursuant to 18 U.S.C. § 3582(c)(1)(A) and the

CARES Act [333] is DENIED WITHOUT PREJUDICE.

      SO ORDERED.


                                      s/ Stephen J. Murphy, III
                                      STEPHEN J. MURPHY, III
                                      United States District Judge
Dated: June 19, 2020


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on June 19, 2020, by electronic and/or ordinary mail.

                                      s/ David P. Parker
                                      Case Manager




                                         3
